Exhibit 10.4

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of September 25, 2003, by and among Interep National
Radio Sales, Inc., a New York corporation (“Interep”), McGavren Guild, Inc., a
New York corporation, Interep New Media, Inc., a New York corporation, and
Interep Interactive, Inc., a Delaware corporation (together with Interep, each a
“Pledgor” and collectively the “Pledgors”), in favor of Commerce Bank, N.A. (the
“Lender”). All capitalized terms used herein and not otherwise defined shall
have the same meanings ascribed to them in the Loan Agreement defined below.

 

BACKGROUND

 

Pursuant to the Loan and Security Agreement, dated as of even date herewith,
among Interep, the Lender and the other entities party thereto, as Guarantors
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), the Lender has agreed to make extensions of
credit to the Borrower in the aggregate principal amount of $10,000,000 upon the
terms and subject to the conditions set forth therein.

 

The Pledgors are the legal and beneficial owners of all of the right, title and
interest in and to the capital stock of and other ownership interests in the
Guarantors set forth on Schedule I hereto, together with all of right, title and
interest in, to and under any stockholder’s or similar agreement relating to
such capital stock or ownership interests, as described in Schedule I hereto
(all of the foregoing, the “Pledged Shares”).

 

It is a condition precedent under the Loan Agreement that each Pledgor shall
have made the pledge contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the premises contained herein, and in order
to induce the Lender to enter into the Loan Agreement and to make its extension
of credit to Interep thereunder, each Pledgor hereby agrees with the Lender as
follows:

 

Section 1. Pledge. Each Pledgor hereby pledges and grants to the Lender a valid
and continuing first priority security interest in all of such Pledgor’s right,
title and interest in, to and under the following (collectively, the “Pledged
Collateral”):

 

(a) all of the Pledged Shares;

 

(b) all additional shares of stock or other securities or ownership interests of
each issuer of the Pledged Shares from time to time acquired by such Pledgor in
any manner (any such shares being “Additional Shares”);

 

(c) the certificates representing the shares referred to in clauses (a) and (b)
above;

 

(d) all dividends, cash, instruments and other property or proceeds, from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing.



--------------------------------------------------------------------------------

Section 2. Security for Obligations. This Agreement secures and the Pledged
Collateral is security for the full and prompt payment when due (whether at
stated maturity, by acceleration or otherwise) of, and the performance of, the
Obligations.

 

Section 3. Delivery of Pledged Collateral. All certificates or instruments
representing or evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of the Lender pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Lender. The Lender shall have the right, at any time in its discretion and
without notice to any Pledgor, to transfer to or to register in its name or in
the name of any of its nominees any or all of the Pledged Collateral. In
addition, the Lender shall have the right at any time to exchange certificates
or instruments representing or evidencing any of the Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

Section 4. Representations and Warranties. Each Pledgor makes the following
representations:

 

(a) The Pledged Shares (i) have been duly authorized and validly issued; (ii)
are fully paid and non-assessable; and (iii) constitute 100% of the issued and
outstanding shares of capital stock and of other ownership interests of each
issuer of the Pledged Shares, except as set forth on Schedule I hereto.

 

(b) Such Pledgor is the legal and beneficial owner of the Pledged Collateral
pledged by it hereunder free and clear of any Lien, except for the Lien and
security interest created by this Agreement and the Loan Agreement.

 

(c) The pledge of the Pledged Shares pursuant to this Agreement creates a valid
and perfected first priority security interest in the Pledged Collateral,
securing the payment of all of the Obligations.

 

(d) No consent, authorization, approval, or other action by, and no notice to or
filing with, any Governmental Authority is required either (i) for the pledge by
such Pledgor of the Pledged Collateral pursuant to this Agreement or for the due
execution, delivery or performance of this Agreement by such Pledgor, or (ii)
for the exercise by the Lender of the rights provided for in this Agreement or
of the remedies in respect of the Pledged Collateral pursuant to this Agreement,
except as may be required in connection with the disposition of the Pledged
Collateral by laws affecting the offering and sale of securities generally.

 

Section 5. Further Assurances, Etc.

 

(a) Each Pledgor agrees that at any time and from time to time, at the cost and
expense of the Pledgors, such Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Lender may request, in order to perfect and
protect the Lien and security interest granted or purported to be granted hereby
or to enable the Lender to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral.

 

2



--------------------------------------------------------------------------------

(b) Each Pledgor agrees to defend the title to the Pledged Collateral and the
Lien thereon and security interest therein of the Lender against the claim of
any other Person and to maintain and preserve such Lien and security interest
until payment in full of all of the Obligations and termination of the Loan
Agreement.

 

Section 6. Voting Rights; Dividends; Etc.

 

(a) As long as no default or Event of Default shall have occurred and be
continuing under the Loan Agreement (or, in the case of subsection (a)(i) of
this Section 6, as long as no notice thereof shall have been given by the Lender
to any Pledgor):

 

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or any other
Transaction Document; provided, however, that each Pledgor shall not exercise or
shall refrain from exercising any such right if, in the Lender’s reasonable
judgment, such action would have a material adverse effect on the value of the
Pledged Collateral or any part thereof; and provided, further, that each Pledgor
shall give the Lender at least five (5) Business Days’ written notice of the
manner in which it intends to exercise, or its reasons for refraining from
exercising, any such right.

 

(ii) Each Pledgor shall be entitled to receive and retain any and all dividends
paid in respect of the Pledged Collateral (subject to any restriction on the
payment of dividends set forth in the Loan Agreement), other than any and all
dividends paid or payable other than in cash in respect of, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Collateral, all of which shall be forthwith
delivered to the Lender to hold as Pledged Collateral and shall, if received by
such Pledgor, be received in trust for the benefit of the Lender, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
the Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).

 

(iii) The Lender shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights which it is entitled to exercise and to
receive the dividends which it is authorized to receive and retain pursuant to
paragraph (i) above (subject to any restriction on the payment of dividends set
forth in the Loan Agreement).

 

(b) Upon the occurrence and during the continuance of a default or an Event of
Default under the Loan Agreement:

 

(i) Upon notice by the Lender to a Pledgor, all rights of such Pledgor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 6(a)(i) above shall cease, and all such
rights shall thereupon become vested in the Lender who shall thereupon have the
sole right to exercise such voting and other consensual rights.

 

(ii) All rights of the Pledgors to receive the dividends which they would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) above
shall cease, and

 

3



--------------------------------------------------------------------------------

all such rights shall thereupon become vested in the Lender who shall thereupon
have the sole right to receive and hold as Pledged Collateral such dividends.

 

(iii) All dividends which are received by any Pledgor contrary to the provisions
of paragraph (ii) of this Section 6(b) shall be received in trust for the
benefit of the Lender, shall be segregated from other funds of such Pledgor and
shall be forthwith paid over to the Lender as Pledged Collateral in the same
form as so received (with any necessary endorsement).

 

(iv) Each Pledgor shall, if necessary to permit the Lender to exercise the
voting and other rights which it may be entitled to exercise pursuant to Section
6(b)(i) above and to receive all dividends and distributions which it may be
entitled to receive under Section 6(b)(ii) above, execute and deliver to the
Lender, from time to time and upon written notice of the Lender, appropriate
proxies, dividend payment orders and other instruments as the Lender may
reasonably request. The foregoing shall not in any way limit the Lender’s power
and authority granted pursuant to Section 8 hereof.

 

Section 7. Transfers and Other Liens; Additional Shares.

 

(a) Each Pledgor agrees that it will not (i) sell or otherwise dispose of, or
grant any option or warrant with respect to, any of the Pledged Collateral, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Pledged Collateral, except for the Lien and the security interest created
pursuant to this Agreement.

 

(b) Each Pledgor agrees that it will (i) cause the issuers of the Pledged Shares
(other than Cybereps, Inc.) not to issue any shares of stock or other securities
or ownership interests in addition to or in substitution for the Pledged Shares,
except (A) up to 3,000,000 shares of common stock, $0.01 par value per share, of
Interep Interactive, Inc. to Adam Guild pursuant to the Warrant issued in favor
of Adam Guild, dated as of December 1, 1999, or (B) with the written consent of
the Lender, to such Pledgor, (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all Additional Shares, and
(iii) promptly (and in any event within three Business Days) deliver to the
Lender a Pledge Amendment, duly executed by such Pledgor, in substantially the
form of Schedule II hereto (a “Pledge Amendment”), in respect of the Additional
Shares, together with all certificates or instruments representing or evidencing
the same. Each Pledgor hereby (i) authorizes the Lender to attach each Pledge
Amendment to this Pledge Agreement, (ii) agrees that all Additional Shares
listed on any Pledge Amendment delivered to the Lender shall for all purposes
hereunder constitute Pledged Shares, and (iii) is deemed to have made, upon such
delivery, the representations and warranties contained in Section 4 hereof with
respect to such Pledged Collateral.

 

Section 8. Lender Appointed Attorney-in-Fact and Proxy. Each Pledgor hereby
irrevocably constitutes and appoints the Lender and any officer thereof, with
full power of substitution, as its true and lawful attorney-in-fact and proxy
with full irrevocable power and authority in the place and stead of such Pledgor
and in the name of such Pledgor or in its own name, from time to time in the
Lender’s discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which the Lender may deem necessary or
advisable to accomplish

 

4



--------------------------------------------------------------------------------

the purposes of this Agreement, including, without limitation, to receive,
indorse and collect all instruments made payable to such Pledgor representing
any dividend or other distribution or payment in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same and to
vote or grant any consent in respect of the Pledged Shares authorized by Section
6(b) hereof. Each Pledgor hereby ratifies, to the extent permitted by law, all
that any said attorney shall lawfully do or cause to be done by virtue hereof.
This power, being coupled with an interest, is irrevocable until the Obligations
are paid or otherwise satisfied in full and the Loan Agreement is terminated.

 

Section 9. Lender Play Perform. If any Pledgor fails to perform any agreement
contained herein, the Lender may itself perform, or cause performance of, such
agreement, and the expenses of the Lender incurred in connection therewith shall
be payable by the Pledgors under Section 12 hereof and constitute Obligations
secured hereby.

 

Section 10. Reasonable Care. The Lender shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Lender accords its own property, it being understood that the
Lender shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Collateral, whether or not the Lender has or is deemed
to have knowledge of any such matter, or (ii) taking any necessary steps to
preserve rights against any Person with respect to any Pledged Collateral.

 

Section 11. Remedies upon Default. If any Event of Default shall have occurred
and be continuing:

 

(a) The Lender may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party after default under the UCC in effect
in the State of New York at that time, and the Lender may also, without notice
except as specified below, sell the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any office of the Lender or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Lender may deem commercially
reasonable. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Lender shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given.
The Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives any claims against the Lender arising by reason of the
fact that the price at which any Pledged Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Lender accepts the first offer received and does not offer
such Pledged Collateral to more than one offeree.

 

(b) If the Lender shall determine to exercise its right to sell all or any of
the Pledged Collateral pursuant to this Section 11, each Pledgor agrees that,
upon request of the Lender, such Pledgor will, at its own cost and expense:

 

5



--------------------------------------------------------------------------------

(i) execute and deliver, and use its best efforts to cause each issuer of the
Pledged Shares and its directors and officers to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of the Lender, necessary or
advisable to register such Pledged Shares under the provisions of the Securities
Act of 1933, as from time to time amended (the “Securities Act”), and to cause
the registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished,
and to make all amendments and supplements thereto and to the related prospectus
which, in the opinion of the Lender, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission (“SEC”) applicable
thereto;

 

(ii) use its best efforts to qualify the Pledged Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of the Pledged Collateral, as requested by the Lender;

 

(iii) make available to its security holders, as soon as practicable, an
earnings statement which will satisfy the provisions of section (a) of the
Securities Act; and

 

(iv) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Pledged Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages which would be suffered by the Lender by reason of the failure by
such Pledgor to perform any of the covenants contained in this Section 11 and,
consequently, agrees that, if such Pledgor shall fail to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Pledged Collateral on the date the Lender shall demand
compliance with this Section.

 

(c) Each Pledgor recognizes that, by reason of requirements and certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Lender may, at its option, elect not to require such Pledgor to
register all or any part of the Pledged Collateral and may therefore be
compelled, with respect to any sale of all or any part of the Pledged
Collateral, to limit purchasers to those who will agree, among other things, to
acquire such securities for their own account, for investment, and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges and agrees
that any such sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions and,
notwithstanding such circumstances, agrees that any such sale shall be deemed to
have been made in a commercially reasonable manner. The Lender shall be under no
obligation to delay the sale of any of the Pledged Collateral for the period of
time necessary to permit any Pledger to register such securities for public sale
under the Securities Act, or under applicable state securities laws, even if
such Pledger would agree to do so.

 

(d) If the Lender determines to exercise its right to sell any or all of the
Pledged Collateral, upon written request, each Pledgor shall, from time to time,
furnish to the Lender all such information as the Lender may request in order to
determine the number of shares and other

 

6



--------------------------------------------------------------------------------

instruments included in the Pledged Collateral which may be sold by the Lender
as exempt transactions under the Securities Act and rules of the SEC thereunder,
as the same are from time to time in effect.

 

(e) Any cash held by the Lender as Pledged Collateral and all cash proceeds
received by the Lender in respect of any sale of, collection from, or other
realization upon all or any part of the Pledged Collateral shall be applied by
the Lender:

 

First, to the payment of the costs and expenses of such sale, including, without
limitation, reasonable expenses of the Lender and its agents including the fees
and expenses of its counsel, and all expenses, liabilities and advances made or
incurred by the Lender in connection therewith or pursuant to Section 9 hereof;

 

Next, to the payment of the Obligations, in such order as the Loan Agreement
shall prescribe; and

 

Finally, after payment in full of all of the Obligations, to the payment to each
Pledgor, or its successors or assigns, or to whomsoever may be lawfully entitled
to receive the same as a court of competent jurisdiction may direct.

 

Section 12. Expenses. Each Pledgor will upon demand pay to the Lender the amount
of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of the Lender’s counsel and of any experts and
agents, which the Lender may incur in connection with (i) the administration of
this Agreement, (ii) the custody or preservation of, sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights and remedies hereunder of the Lender, or (iv)
the failure by such Pledgor to perform or observe any of the provisions hereof.

 

Section 13. Security Interests Absolute. All rights of the Lender and security
interests hereunder, and all obligations of each Pledgor hereunder, shall be
absolute and unconditional irrespective of:

 

(a) any lack of validity or enforceability of any provision of the Loan
Agreement, the Revolving Note or any other Transaction Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Obligations, or any
other amendment or waiver of any term of, or any consent to any departure from
any requirement of, the Loan Agreement, the Revolving Note or any other
Transaction Document;

 

(c) any exchange, release or non-perfection of any Lien on any other collateral,
or any release or amendment or waiver of any term of any guaranty of, or consent
to departure from any requirement of any guaranty of, all or any of the
Obligations; or

 

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a guarantor or surety.

 

7



--------------------------------------------------------------------------------

Section 14. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing, approved and signed by
the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

Section 15. Addresses for Notices. All notices and other communications provided
for hereunder shall be given as provided in Section 10.5 of the Loan Agreement.

 

Section 16. Continuing Security Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until indefeasible payment in full of the Obligations and
termination of the Loan Agreement, (ii) be binding upon each Pledgor, its
successors and assigns, and (iii) inure, together with the rights and remedies
of the Lender hereunder, to the benefit of and be enforceable by the Lender and
its successors, transferees and assigns. Upon the payment in full of the
Obligations, each Pledgor shall be entitled to the return, upon its request and
at its expense, of such of the Pledged Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof.

 

Section 17. Governing Law; Severability Terms. This Agreement shall be governed
by, and be construed and interpreted in accordance with, the law of the State of
New York. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity and without invalidating the remaining provisions of
this Agreement. Unless otherwise defined herein or in the Loan Agreement, terms
defined in Article 9 of the UCC are used herein as therein defined.

 

Section 18. Section Titles. The Section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not part of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

INTEREP NATIONAL RADIO SALES, INC.

By:

 

/S/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

Chief Financial Officer

MCGAVREN GUILD, INC.

By:

 

/S/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

Chief Financial Officer

INTEREP NEW MEDIA, INC.

By:

 

/S/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

Chief Financial Officer

INTEREP INTERACTIVE, INC.

By:

 

/S/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

Chief Financial Officer

 

ACCEPTED AND AGREED TO BY:

COMMERCE BANK, N.A.

By:

 

/S/ HENRY G. KUSH, JR.

--------------------------------------------------------------------------------

Name:

 

Henry G. Kush, Jr.

Title:

 

Vice President

 

9



--------------------------------------------------------------------------------

SCHEDULE I TO PLEDGE AGREEMENT

 

STOCK

 

Stock Issuer

--------------------------------------------------------------------------------

  

Class of

Stock

--------------------------------------------------------------------------------

  

Certificate

Nos.

--------------------------------------------------------------------------------

   Par Value


--------------------------------------------------------------------------------

  

Number of

Shares/ LLC

Interests

--------------------------------------------------------------------------------

   

Pledged By

--------------------------------------------------------------------------------

American Radio Sales, Inc.

   Common    1    $ 0.01    100     Interep National Radio Sales, Inc.

McGavren Guild, Inc.

   Common    5      No par    250     Interep National Radio Sales, Inc.

D&R Radio, Inc.

   Common    10      No par    196     Interep National Radio Sales, Inc.

Infinity Radio Sales, Inc.

   Common    1      No par    10     Interep National Radio Sales, Inc.

Allied Radio Partners, Inc.

   Common    1    $ 1.00    1,790     Interep National Radio Sales, Inc.

SBS/Interep L.L.C.

   LLC Interests    1      N/A    95 %   Interep National Radio Sales, Inc.

SBS/Interep L.L.C.

   LLC Interests    2      N/A    5 %   McGavren Guild, Inc.

Public Radio Network, Inc.

   Common    1    $ 0.01    100     Interep National Radio Sales, Inc.

Interep New Media, Inc.

   Common    1    $ 0.01    1,000     Interep National Radio Sales, Inc.

Interep Interactive, Inc.

   Common    2    $ 0.01    12,000,000     Interep New Media, Inc.

Streaming Audio, Inc.

   Common    1    $ 0.01    100     Interep Interactive, Inc.

Morrison and Abraham, Inc.

   Common    1    $ 0.01    100     Interep National Radio Sales, Inc.

 

10



--------------------------------------------------------------------------------

SCHEDULE II TO PLEDGE AGREEMENT

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                     , 200    , is delivered
pursuant to Section 7 of the Pledge Agreement referred to below. The undersigned
hereby agrees that this Pledge Amendment may be attached to the Pledge
Agreement, dated September 25, 2003, by the undersigned in favor of Commerce
Bank, N.A. and that the Additional Shares listed on this Pledge Amendment shall
be and become part of the Pledged Collateral referred to in the Pledge Agreement
and shall secure all the Obligations. The terms defined in the Pledge Agreement
or the Loan Agreement are being used herein as therein defined.

 

[                                                                               
              ]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

11